NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0011-21

IN THE MATTER OF
FRANCESCO VENTRE,
deceased.
______________________

                Submitted May 31, 2022 – Decided July 8, 2022

                Before Judges Rothstadt and Natali.

                On appeal from the Superior Court of New Jersey,
                Chancery Division, Bergen County, Docket No.
                P-000390-20.

                Connell Foley, LLP, attorneys for appellant Anthony
                Ventre, Executor of the Estate of Francesco Ventre
                (Anthony J. LaPorta, on the briefs).

                Carmela Ventre, respondent pro se.

                Louis J. Lamatina, attorney for respondent Carol
                Ventre.

PER CURIAM

       In this will dispute, Anthony Ventre, the executor of his late father

Francesco Ventre's estate, appeals from the Chancery judge's July 21, 2021 final

judgment that declared that the decedent's will directed that a debt owed to
Francesco1 by Anthony and his spouse, Carol Ventre, be forgiven and that the

mortgage securing the debt be discharged. According to Anthony, the judge

erred when he found that his father intended that the loan be forgiven as to both

Anthony and Carol. According to Anthony, his father intended that Carol pay

her husband the debt they both owed to Francesco.

      On appeal, Anthony argues that the judge's determination was contrary to

the evidence adduced at trial, it was based upon a misapplication of the doctrine

of probable intent, and in reaching his conclusion, the Chancery judge "erred in

excluding evidence of conversations Francesco had with his attorney and

daughter," Carmela Ventre, after signing the subject will.

      We have considered Anthony's contentions in light of the record and the

applicable principles of law. We affirm as we conclude the judge's findings

were supported by substantial credible evidence, there was no misapplication of

the law, and the judge's evidentiary ruling was not an abuse of discretion.

                                       I.

      The salient facts taken from the record are summarized as follows. This

litigation arose as a result of a dispute between Anthony and Carol during their



1
  We refer to the family members by their first names for clarity and to avoid
any confusion caused by their common last name.
                                                                              A-0011-21
                                       2
divorce litigation. In their divorce, Carol essentially took the position that under

Francesco's will, a debt owed by her and Anthony to his father had been

forgiven. As noted, according to Anthony, his father intended to only relieve

Anthony of the debt, not Carol. Because the parties could not agree, Anthony

sought a determination from the Chancery judge as to the meaning of the

provision in Francesco's will that addressed the debt.

      At the time of his death, Francesco had been married to his wife, the late

Annunziata Ventre, Anthony's and Carmela's mother, for almost sixty years.

During his lifetime, Francesco operated a construction company. His wife

worked at a factory for many years. They used their joint funds to finance

projects that Francesco developed.

      Anthony worked in his father's business for almost fifty years. Part of his

function was to assist his father in understanding legal documents and other

materials as Francesco was not fluent in reading or understanding English.

      After marrying Carol, Anthony developed his only sole project using

funds lent to him by his father. Specifically, in 2002, Anthony used funds he

borrowed from his father to purchase a property in Ridgefield, upon which

Anthony intended to construct and then sell a two-family house. Towards that




                                                                              A-0011-21
                                         3
end, Anthony later secured financing for the construction of the home from a

commercial lender.

      Once the construction was completed, Anthony and Carol decided to move

into one of the apartments in the new two-family home. At that time or shortly

thereafter, the two began to experience problems in their marriage. At the same

time, in approximately 2013, Anthony secured from a local bank new funding

to recast the construction loan. As part of that transaction, Carol was placed on

the deed.

      At the time Anthony was securing the new funding, Francesco was aware

of the marital difficulties Anthony and Carol were experiencing. In order to

protect his loan to Anthony, Francesco contacted is long-time attorney, Arthur

Balsamo, who prepared a note, mortgage, and deed that transferred title from

Anthony individually to Anthony and Carol, as husband and wife.

      Significantly, the note, which was signed by Anthony and Carol,

contained a provision that addressed the possibility of Anthony and Carol

divorcing. It stated the following: "I will pay principal and interest on demand

or in the event the property secured by the mortgage which is being executed

simultaneously herewith is sold or in the event of a divorce of the above named

mortgagors." After the documents were signed, the mortgage and deed were


                                                                           A-0011-21
                                       4
properly recorded. Notably, no payments were ever made by Anthony or Carol

on the note nor did Francesco demand any at any time.

      According to Anthony, after he signed the note and mortgage, his father's

health declined. Just prior to having a scheduled surgery, and in light of his

suffering from a life-threatening illness, Francesco sought to have a will drafted

for his signature before he went into the hospital. He arranged to meet Balsamo

for that purpose. Prior to meeting with the attorney, Francesco and Anthony

discussed what provisions Francesco wanted to include in the will.

      According to Anthony, at the time, his mother's health was also declining,

his father had limited assets, and in fact, owed Carmela money on a loan. It was

his father's intention that upon his death, Anthony would receive the payments

he and Carol owed on their note, including any interest, so Anthony could

continue the family business and take care of Anthony's mother.

      Thereafter, the father and son met with Balsamo. According to Anthony

and Balsamo, at the meeting, Francesco stated he wanted everything distributed

to his wife and children. According to Anthony, that included his mother

receiving the family home, his sister to be repaid some portion of the loan made

to Francesco, and the family business going to Anthony, together with the

balance owed on the Ridgefield property note. According to Balsamo, who


                                                                            A-0011-21
                                        5
admittedly was not an expert in complex estate planning or related taxes, there

was no mention of anything about making any bequests for tax saving or

avoidance purposes.

      Shortly thereafter, Balsamo completed the drafting of a will. Before

meeting to sign the will, Anthony picked the draft up from the attorney and

reviewed its contents with his father. Afterward, changes were made to the draft

at Francesco's request. The final version was signed by Francesco on July 9,

2014. It named Anthony as the sole executor. When Francesco's met with

Balsamo to sign the will, Anthony waited outside while Balsamo had a colleague

interpret for him while he spoke to Francesco.

      Among its various provisions, article three of the will addressed the note

and mortgage signed by Anthony and Carol. 2 It stated the following:

            I do give, devise and bequeath the unpaid principal
            balance and accrued interest, if any, in and to a certain
            mortgage lien which I hold on the [Ridgefield]
            property . . . unto my son Anthony Ventre. It is my
            wish and I direct that such debt be forgiven and the
            mortgage lien cancelled of record by my [E]xecutor.




2
  Article seven contained a provision stating that if any beneficiary challenged
the will, they were to be deprived any bequest made to them. No one ever
challenged the will or contested it being admitted to probate at Francesco's
death.
                                                                          A-0011-21
                                       6
      According to Anthony and Balsamo, the language of the first sentence

meant Anthony would receive the money he and Carol owed his father when his

father died. However, according to Balsamo, the second sentence meant that

the debt would be forgiven, and the lien discharged.

      Francesco never told Balsamo that he intended to release Carol from the

debt as Carol was never mentioned in any of their conversations about the will.

Nevertheless, Balsamo understood that the language meant that Carol would be

benefitted by the discharge of the mortgage and the debt's forgiveness because

it was a joint and several obligation.

      According to Balsamo, he was careful to confirm with Francesco he

wanted the debt forgiven and the mortgage cancelled because the effect would

be that Francesco's wife would not receive any portion of the funds owed once

Francesco passed away.        In response to Balsamo's inquiries, Francesco

repeatedly stated he wanted the debt and lien cancelled so there would be no

more debt. According to Balsamo, Francesco understood that Anthony and

Carol would "have the property free and clear of the debt." Balsamo's notes from

his meeting with Francesco made reference to Francesco wanting to "forgive

this debt."




                                                                          A-0011-21
                                         7
       Anthony understood article three's impact on Carol differently.             He

believed that since he, his father, nor Balsamo ever discussed Carol, his father

did not intend to release her from the debt.

       Francesco passed away in 2015.3 Francesco's will was admitted to probate

without objection or anyone contesting any portion of it.

       As already noted, the dispute over Francesco's intention came up during

Carol's and Anthony's divorce litigation. During that action, Carol's attorney

sough to have Balsamo sign a certification addressing Francesco's intent. The

document presented for Balsamo's signature stated that had he drafted

Francesco's will to forgive both Anthony and Carol from the debt, and there

would be a "transfer inheritance tax exposure" that was avoided by transferring

the balance of the note to Anthony only. According to Balsamo, he did not draft

the will, and in particular article three, to avoid any tax consequence. For that

reason, the final form of his certification filed in the divorce action stated only

that he "would be remiss if [he] failed to point out that [Carol's] status as a Class

C beneficiary would have incurred an [eleven percent] transfer inheritance tax

consequence had she been named as a beneficiary in her father-in-law's estate."

However, Balsamo never discussed that tax consequence with Francesco, and


3
    His wife died in November 2021.
                                                                               A-0011-21
                                         8
article three was not drafted based upon the tax consequences described in the

certification he signed. He only signed the certification addressing the tax

consequences because it was true, and Carol's attorney asked that it be included.

      The final certification that Balsamo signed in the divorce action on July

22, 2019 also stated, in pertinent part, that the will "reflect[ed] Francesco['s] . . .

intent to forgive the entire obligation evidenced by the attached note and the

mortgage securing the same," and that "Francesco . . . made it clear to me that

his intent was to forgive the entire 'debt' and that the mortgage instrument was

to be cancelled of record."

      After the dispute arose in the divorce action, Anthony filed this action in

the Chancery Division, Probate Part in September 2020, seeking advice and

instructions on the interpretation of his father's will.       Carmela filed papers

supporting the application but alternatively argued that if the transfer of

Anthony's and Carol's debt failed, it should be included in the residuary estate,

which benefited her. Carol opposed the action.

      The Chancery judge conducted a three-day trial.             At trial, Anthony,

Balsamo, Carmela, and Carol testified. The testimony essentially described the

events as already noted above.        After considering that testimony, and the

documents admitted into evidence, on July 19, 2021, the Chancery judge placed


                                                                                A-0011-21
                                          9
his findings of facts and conclusions of law on the record that spanned

approximately fifty transcript pages, before entering his final judgment two days

later.

         In his decision, the judge concluded that article three contained "an

ambiguity . . . that ha[d] to be resolved" in that from reading the article's two

sentences it was not clear whether Francesco intended to forgive the debt as to

Anthony only or "that he want[ed] the entire debt forgiven." Relying on our

Supreme Court's opinion in In re Estate of Munger, 63 N.J. 514, 521 (1973), the

judge explained that the presence of the ambiguity called for application of the

doctrine of probable intent. The judge, quoting from the Court's opinion, stated

the following:

                     The obligation of the Court when a question is
              presented, is to effectuate the [probable intent] of the
              testator when consideration of the will as a whole
              together with extrinsic evidence demonstrates under all
              the circumstances that a patent or latent ambiguity
              exists and the language used and as such intent
              overcoming the mere literal reading of the instrument
              is thereby made manifest.

                    This power must be carefully exercised and
              should not be utilized unless the Court is thoroughly
              convinced that it is required.

                    The need for its exercise must be manifest,
              otherwise exercise would amount to varying the terms


                                                                           A-0011-21
                                        10
            of the will as distinguished from merely effectuating a
            testator's intent.

      The judge then reviewed in detail the witnesses' testimonies and

determined that Anthony's and Balsamo's testimonies were the most significant.

The judge found that Anthony's testimony was clouded by his involvement in

the divorce litigation and his understanding of article three did not make sense,

especially regarding his claim that the loan was only forgiven as to him, not

Carol.

      The judge found Balsamo was very credible, especially given his thirty-

year relationship with Francesco and his familiarity with the entire family. The

judge accepted Balsamo's testimony that once he was alone "behind closed

doors" with his client, without Anthony, Francesco was "unequivocal" that he

wanted the debt forgiven and the mortgage cancelled. Moreover, Balsamo found

it "clear as day" that what Francesco "wanted was going to indirectly benefit

Carol."

      The judge concluded that Balsamo was not the type of person who would

say anything a client or anyone else wanted if not true, as demonstrated by his

refusal to sign the original certification presented by Carol's attorneys in the

divorce and that Balsamo "never wavered" that the forgiveness of the debt was

what Francesco wanted. The judge found that as Balsamo explained, the first

                                                                           A-0011-21
                                      11
sentence of article three as the lawyer's language, and the second sentence was

Francesco's, emphasizing that "he wanted the debt cancelled of record."

      Relying on Balsamo's credible testimony, the judge concluded as follows:

                   I cannot conclude based on the evidence before
            me that the plaintiff has proven by a preponderance of
            the evidence that the probable intent of the father was
            not to forgive Carol from this loan, it was just to forgive
            Anthony, and not discharge the entire loan, but
            bestowed upon him to now be the beneficiary of these
            mortgage payments that were never made.

                  I don't think that has been proven by a
            preponderance, and like I said, on the flip side, if the
            burden of proof was on Carol Ventre, I think based on
            Balsamo's testimony, it would have been proven by a
            preponderance that to forgive the entire debt and to
            cancel the lien of record is what he did intend.

                  ....

                  And I give a lot of weight in Mr. Balsamo's
            testimony and deciphering word by word, line by line,
            sentence by sentence, and trying to reconstruct exactly
            how it happened.

                  And, again, I think that those proofs were most
            persuasive to the Court.

      Thereafter, the judge entered an order for judgment memorializing his

decision. This appeal followed.




                                                                          A-0011-21
                                       12
                                        II.

                                        A.

      We begin by acknowledging that the scope of our view of a judgment

entered in a nonjury case is limited. When "supported by adequate, substantial

and credible evidence," a trial courts finding "are considered binding on appeal"

and "should not be disturbed unless . . . 'they are so wholly insupportable as to

result in a denial of justice.'" Rova Farms Resort, Inc. v. Invs. Ins. Co., 65 N.J.

474, 483-84 (1974) (quoting Greenfield v. Dusseault, 60 N.J. Super. 436, 444

(App. Div.), aff'd o.b., 33 N.J. 78 (1960)). The final determinations made by

the trial court, "premised on the testimony of witnesses and written evidence at

a bench trial" are viewed in accordance with this deferential standard.

D'Agostino v. Maldonado, 216 N.J. 168, 182 (2013). "[W]e do not disturb the

factual findings and legal conclusions of the trial judge unless we are convinced

that they are so manifestly unsupported by or inconsistent with the competent,

relevant and reasonably credible evidence as to offend the interest of justice."

Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169 (2011) (quoting In re

Tr. Created by Agreement Dated Dec. 20, 1961 ex rel. Johnson, 194 N.J. 276,

284 (2008)). However, a trial court's legal determinations are not entitled to any

special deference in our reviewed de novo. D'Agostino, 216 N.J. at 182 (citing


                                                                             A-0011-21
                                       13
Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)).

                                       B.

      With these guiding principles in mind, we turn first to Anthony's argument

on appeal that the trial judge's findings are unsupported by the evidence. We

conclude that this contention is without sufficient merit to warrant discussion in

a written opinion. R. 2:11-3(e)(1)(E). Suffice it to say, the judge's findings

were substantially supported by the judge's credibility determinations and

Balsamo's testimony, which was supported by his notes. That testimony made

it abundantly clear that upon his death, Francesco intended that the debt be

forgiven and the mortgage cancelled, regardless of any indirect benefit to Carol.

We have no cause to disturb the result based on the judge's findings.

                                       C.

      We reach a similar conclusion as to Anthony's contention that the judge

misapplied the doctrine of probable intent. According to Anthony, the trial

judge "failed to give primary emphasis to Francesco's dominant plan and

purpose under his [w]ill when considered in light of the surrounding

circumstances." We disagree.




                                                                            A-0011-21
                                       14
      "In interpreting a will, [the court's] aim is to ascertain the intent of the

testator." In re Est. of Payne, 186 N.J. 324, 335 (2006). Our Supreme Court has

adopted the "doctrine of probable intent," which recognizes courts should give

"primary emphasis" to the testator's "dominant plan and purpose" as it appears

"when read and considered in . . . light of the [will's] surrounding facts and

circumstances." Ibid. (quoting Fid. Union Tr. Co. v. Robert, 36 N.J. 561, 564-

65 (1962)).

      The doctrine of probable intent is also codified in N.J.S.A. 3B:3-33.1. The

statutory focus is to implement "[t]he intention of a testator . . . ." N.J.S.A.

3B:3-33.1(a). The doctrine of probable intent has "a 'broader and more liberal

approach to will construction . . . .'" In re Est. of Flood, 417 N.J. Super. 378,

381 (App. Div. 2010) (quoting In re Est. of Burke, 48 N.J. 50, 63 (1966)).

      "The doctrine of probable intent is not applicable where the documents

are clear on their face and there is no failure of any bequest or provision." In re

Est. of Gabrellian, 372 N.J. Super. 432, 443 (App. Div. 2004). "[P]resumed

probable intent must be applied sparingly and only where necessary to give the

effect to the intent of the will . . . without varying the terms of the document."

Id. at 441.




                                                                             A-0011-21
                                       15
      In instances where intent of the will is unclear, "[t]he doctrine permits the

reformation of a will in light of a testator's probable intent by 'searching out the

probable meaning intended by the words and phrases in the will.'" Flood, 417

N.J. Super. at 381 (quoting Engle v. Siegel, 74 N.J. 287, 291 (1977)).

"Moreover, extrinsic evidence may be offered not only to show an ambiguity in

a will but also, if an ambiguity exists, 'to shed light on the testator's actual

intent.'" Ibid. (quoting Wilson v. Flowers, 58 N.J. 250, 263 (1971)).

      Interpretation of a term is confined to "the four corners of the document

and the language therein . . . ." In re Tr. of Vander Poel, 396 N.J. Super. 218,

226 (App. Div. 2007). "To that end, in interpreting a will, courts in this State

endeavor to 'ascertain the intent of the testator.'" In re Prob. Will of Lee, 389

N.J. Super. 22, 38 (App. Div. 2006) (quoting Payne, 186 N.J. at 335); see also

In re Est. of Benner, 152 N.J. Super. 435, 441 (App. Div. 1977) ("[U]nder the

doctrine of probable intent the court is obliged to put itself in the testator's

position insofar as possible in the effort to accomplish what he would have done

had he 'envisioned the present inquiry' . . . ." (quoting Fid. Union, 36 N.J. at 564-

66)). The court subsequently "consider[s] the circumstances surrounding its

execution and other extrinsic evidence of intention." Vander Poel, 396 N.J.

Super. at 226 (citing Payne, 186 N.J. at 335; Fid. Union, 36 N.J. at 564-66; In


                                                                              A-0011-21
                                        16
re Tr. Under Agreement of Voorhees, 93 N.J. Super. 293, 298-300 (App. Div.

1967)). Furthermore,

            [t]he trial court is not "limited simply to searching out
            the probable meaning intended by the words and
            phrases in the will." [Engle, 74 N.J. at 291.] Extrinsic
            evidence may "furnish [] information regarding the
            circumstances surrounding the testator [and] should be
            admitted to aid in ascertaining [the testator's] probable
            intent under the will." [Flowers, 58 N.J. at 260.] To be
            sure, the testator's own expressions of his or her intent
            are highly relevant. Id. at 262-63. Once the evidence
            establishes the probable intent of the testator, "the court
            may not refuse to effectuate that intent by indulging in
            a merely literal reading of the instrument." Id. at 260.

            [Payne, 186 N.J. at 335 (third, fourth, and fifth
            alterations in original).]

      Here, the trial judge immediately found that article three was ambiguous

as to Francesco's intent and turned to extrinsic evidence of the circumstances

that existed when the will was signed. The judge especially focused on the close

relationship between Anthony and his father and, as Balsamo was concerned,

about the fact that the will proposed by Francesco not only negatively impacted

his own wife but also Carmela. From Balsamo's testimony it was clear that he

and his client never spoke about Carol. And, the fact that he did not expressly

require her to remain liable under the note and mortgage he wanted cancelled




                                                                          A-0011-21
                                       17
was consistent with the fact that while he was alive, he never demanded payment

from either his son or his wife.

      There was nothing in the evidence direct or extrinsic that supported the

contention that Francesco intended that Carol remain liable for a loan originally

taken by Anthony in his own name so that he could purchase the Ridgefield

property. Simply stated, no one, not even Anthony, mentioned anything about

Carol while discussing Francesco's will, the debt or the mortgage whi le the will

was being drafted and when it was ultimately signed. The only thing that was

certain was, according to Balsamo, that Francesco directed his attorney to

include in his will a provision that directed the debt be forgiven and the

mortgage discharged.

      Under these circumstances, we find no error in the judge's application of

the doctrine of probable intent.

                                         D.

      Last, we consider Anthony's challenge to the trial judge's evidentiary

ruling, barring testimony about an alleged conversation between Francesco, his

daughter, and Balsamo that supposedly took place after the will was signed.

Specifically, according to a certification filed by Carmela in support of

Anthony's initial filing in this action, she stated, in pertinent part, the following:


                                                                               A-0011-21
                                         18
             On October 22, 2014, my father and I had a meeting
             with Mr. Balsamo at his office. We discussed the
             distribution of my father's estate. At no time did Mr.
             Balsamo mention that Carol Ventre would be a
             beneficiary of my father's estate. He did not ever
             mention anything about Carol being any type of
             beneficiary, let alone a "Class C" beneficiary. At the
             meeting, Mr. Balsamo discussed the [t]hird paragraph
             of the [w]ill and specifically said that "the mortgage
             money" was to go to my brother.

      At trial, Balsamo testified that he did not "remember ever meeting with"

Carmela and Francesco together but did remember meeting with Carmela alone

"on one, possibly two occasions," at some point after the will was signed. He

explained that Carmela "was upset about the way she had been treated in the

will, but [Balsamo] was not in a position where [he] could discuss the contents

of her father's will."

      When Anthony's attorney asked at trial if Balsamo "recall[ed] the details

of those meetings," Carol's attorney objected, asserting that testimony about the

meetings between Carmela and Balsamo that occurred after the will was signed

was not relevant. Anthony's attorney argued that they were relevant because

Francesco "was at the meeting" and any statement he made during the meeting

was relevant.

      After considering the parties' arguments, the judge sustained the

objection. He explained his reasons as follows:

                                                                           A-0011-21
                                      19
                   This is like three months later. I mean, these are
            self-serving statements of individuals who are going to
            benefit and . . . unless you're going to show me . . .
            some corroboration of something that was documented
            or whatever. It has to be made[] . . . in good faith and
            have the reliability to it . . . . These are . . . statements
            [made] three months later. [Francesco] could have
            changed his will a hundred times, but he didn't. [W]hat
            we're doing here today is [to determine] what he
            intended at the time he did it. Not other people's
            interpretations[ of] later on, so I'm going to sustain the
            objection.

                   ....

                  I mean, at some point we have to draw the line as
            to self-serving statements.        [I]f they don't exist
            anywhere else. I mean, maybe when he took a recent
            dep[osition], but[] . . . this is many years ago now and
            you want me to weigh it as evidence of what he did
            three months prior, so I'm not going to allow it.

      The day after Balsamo testified, Carmela took the stand. During her

testimony, the judge allowed Carmela to testify as to various statements that she

alleged her father made to her on a number of topics. They included Francesco's

concern about Anthony's and Carol's marital arguments, their financial

problems, and the possibility that they could not pay their first mortgage, thereby

jeopardizing Francesco's mortgage that was his security for his loan to them.




                                                                             A-0011-21
                                        20
        Carmela also described what she viewed as the deterioration of the

relationship between Carol and Francesco. According to Carmela, at one point,

Carol gave her father "the finger," which, in her testimony, Carol denied.

        Carmela also detailed her recollection of what occurred at the alleged

meeting between her, her father, and Balsamo. According to Carmela, her father

had a question about the will, which she could not specifically recall, that led to

Balsamo telling them to come in to see him. Carmela described the topic of the

meeting being her father questioning something about the "joint property clause"

that addressed property Francesco owned with her mother. That developed into

Balsamo allegedly reading the entire will out loud to her and her father, which

she summarized for her father, "as best as [she] could," after each clause was

read.    Carmela also confirmed that Carol's obligation under the note and

mortgage on the Ridgefield property was never discussed "during [the] entire

meeting with . . . Balsamo."

        Responding to Balsamo's statement that after Francesco's death she had

"complained" about how she was treated under the will, Carmela stated the

following about money her father owed her, which she never asked to be repaid

prior to his death:

                   When my father and I met with Mr. Balsamo I
             had indicated at that meeting, and this is probably why

                                                                             A-0011-21
                                       21
            Mr. Balsamo thinks I complained, but it was not a
            complaint, it was just mainly a concern that I had made,
            I had given money for the Union City project that you
            say is so profitable to help my father, due to a lien that
            was on that property. At that time, Mr. Balsamo
            jumped in and said, you know what? He goes, it's okay,
            let me explain it to you. That's a debt of the estate. If
            and when, nobody wanted my father to die, if and when,
            and it's not settled, he said, send me the paperwork and
            I will include it in your estate and that's why I did
            that. . . . I didn't know the involvement of the executor
            versus a lawyer so I did what Mr. Balsamo instructed
            me to do and I sent him a copy of the payment that I
            had made.
      On appeal, Anthony argues that he should have been allowed "to

explore . . . Balsamo's recollection of the detail of meetings with Francesco and

Carmela concerning Francesco's [w]ill after the [w]ill had been signed" because

anything Francesco said about "his understanding of the terms of his [w]ill are

highly relevant," and under controlling case law "[c]ourts have routinely

admitted testimony from the testator's attorney, as well as from family members

and friends, concerning the testator's statements of intention even if the

statements were made after the testator signed his [w]ill."

      We review such evidentiary issues for an abuse of discretion. Est. of

Hanges v. Metro. Prop. & Cas. Ins. Co., 202 N.J. 369, 383-84 (2010) (citing

Green v. N.J. Mfrs. Ins. Co., 160 N.J. 480, 492 (1999)). "A trial court's decision

to admit or exclude evidence generally is entitled to deference absent a showing

                                                                            A-0011-21
                                       22
that the court abused its discretion such that the decision was so wide off the

mark as to constitute a manifest injustice." E & H Steel Corp. v. PSEG Fossil,

LLC, 455 N.J. Super. 12, 24-25 (App. Div. 2018) (citing Griffin v. City of E.

Orange, 225 N.J. 400, 413 (2016)).

      Applying our deferential standard of review, we conclude that Anthony's

argument on this point is without merit.      Balsamo did not recall that any

meetings occurred between him, Francesco, and Carmela, so the premise to

Anthony's contention was simply incorrect. Balsamo could not give details

about a meeting that he testified he did not remember.        Consistent with

Anthony's legal contention, Balsamo and Anthony both testified as to what

Francesco said at the meetings that they recalled. And, Balsamo testified about

what occurred at his meetings with Carmela. Carmela also testified in detail

about what she claims occurred at the meeting with Balsamo and essentially

agreed with Balsamo about what occurred at the meeting he had with Carmela

after the will was signed.

      To the extent that the barred testimony related only to details about

Balsamo's meeting with Carmela, that testimony was admitted and expanded

upon by Carmela in her testimony. Under these circumstances, there was no

abuse of the trial judge's discretion.


                                                                         A-0011-21
                                         23
Affirmed.




                 A-0011-21
            24